Title: From Alexander Hamilton to Aaron Ogden, 8 June 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York June 8th. 1799
          
          After perusing the inclosed you will please to forward it to Major Adlum, with such observations, growing out of the occasion, as you may think proper in relation to the recruiting service.
          You will perceive that the present destination of the Major is intirely compatible with that Object
          With great consideration I am Sir Yr. obedt servant
          
            A. Hamilton
          
          Col: Ogden
        